DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Preliminary Amendment, filed on 5/13/2021 has been considered and entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 9-13, 18-19, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 2014/0197291).
Regarding claim 1, Schultz et al. disclose a lighting fixture (see Title) comprising: a light source (not numbered; light fixture always have light source); a housing (40; paragraph 35) comprising a first bolt boss (30) having a first bolt shaft (48) extending therethrough (Paragraph 41) and a second bolt boss (30) having a second bolt shaft (48) extending therethrough, wherein the housing is configured to receive an end of a tenon (support member 50) between 
 Regarding claim 2, Schultz et al. disclose that portions of the first bolt boss are arranged between the first reinforcing tube and the first bolt shaft, and portions of the second bolt boss are arranged between the second reinforcing tube and the second bolt shaft (see Fig 4).
 Regarding claim 4, Schultz et al. disclose that annular walls of the first reinforcing tube (60) and the second reinforcing tube (60) are solid (see Figs 1-4).
  Regarding claim 6, Schultz et al. disclose that the housing forms a first housing recess that provides a first landing area on the first bolt boss at the first bolt shaft, and a second housing recess that provides a second landing area on the second bolt boss at the second bolt shaft (see Figs 5-6).
Regarding claim 9, Schultz et al. disclose that a tenon cradle (20) integrally formed in the housing between the first bolt boss and the second bolt boss and configured to receive the end of the tenon (50; see Fig 7-9).
Regarding claim 10, Schultz et al. disclose that the tenon cradle forms a stepped structure (20 of Fig 6) comprising a plurality of tenon platforms configured to receive the end of the tenon at a selected one of a plurality of different levels (see Figs 7-9).
 Regarding claim 11, Schultz et al. disclose that the tenon cradle (20) comprises: an arcuate cross rib that resides in a first plane in which the first bolt shaft and the 
Regarding claim 12. The lighting fixture of claim 1, further comprising a cradle assembly (200 attached to the housing, the cradle assembly comprising a cradle body with a stepped structure forming a plurality of platforms configured to receive the end of the tenon at a selected one of a plurality of different levels (see Fig 6).
Regarding claim 13, Schultz et al. disclose a lighting fixture (see Title; Figs 1-9) comprising: a light source (not numbered; light fixture always have light source); a housing (40; paragraph 35) comprising a receiving region configured to receive a tenon (50); a tenon cradle (20) formed in the housing and configured to receive an end of the tenon; and a reinforcement bracket (30) that is provided within the housing in a position that is between the tenon cradle and an outside surface of the housing (Figs 1-2).
Regarding claim 18, Schultz et al. disclose that the tenon cradle (20) forms a stepped structure comprising a plurality of tenon platforms configured to receive the end of the tenon at a selected one of a plurality of different levels (Figs 6-7).
Regarding claim 19, Schultz et al. disclose a lighting fixture (see Title; Figs 1-9) comprising: a light source (not numbered; light fixture always include light source); a housing (40; paragraph 35) comprising a receiving region configured to receive a tenon (50); a tenon cradle (20) formed in the housing and configured to receive an end of the tenon; and a reinforcement bracket (30) that is provided on an outside surface of the housing in a position adjacent the tenon cradle (see FIG 2).
.
Claim(s) 13, 15-17,19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al. (US 2014/0247590).
Regarding claim 13, Wilcox et al. disclose a lighting fixture (Paragraph 0005; 10 of Fig 1 & Fig 29) comprising: a light source (LED circuit board 60); a housing (12 containing base 20 and cover 30) comprising a receiving region (cover 30) configured to receive a tenon (430); a tenon cradle (42) formed in the housing and configured to receive an end of the tenon; and a reinforcement bracket (43, 44) that is provided within the housing in a position that is between the tenon cradle (42) and an outside surface of the housing (see Figs 31 & 32A).
 Regarding claim 15, Wilcox et al. disclose that the reinforcement bracket comprises a backbone (82, 83 of Fig 33) and a pair of wings (44 & 43) that extend in opposite directions from the backbone (Fig 33).
 Regarding claim 16, Wilcox et al. disclose that one or more sides of the backbone and one or more ends of the pair of wings comprise angled sidewalls (Fig 33).
Regarding claim 17, Wilcox et al. disclose that the reinforcement bracket (43, 44) comprises a backbone (82, 83) and opposing angled sidewalls (see region of 441 of Fig 33).
 Regarding claim 19, Wilcox et al. disclose a lighting fixture (Paragraph 0005; 10 of Fig 1 & Fig 29) comprising: a light source (LED circuit board 60); a housing (12 containing base 20 and cover 30) comprising a receiving region (cover 30) configured to receive a tenon (430); a tenon 
 Regarding claim 21, Wilcox et al. disclose that the reinforcement bracket comprises a backbone (82, 83 of Fig 33) and a pair of wings (44 & 43) that extend in opposite directions from the backbone (Fig 33).
Regarding claim 22, Wilcox et al. disclose that one or more sides of the backbone and one or more ends of the pair of wings comprise angled sidewalls (Fig 33).
 Regarding claim 23, Wilcox et al. disclose that the reinforcement bracket (43, 44) comprises a backbone (82, 83) and opposing angled sidewalls (see region of 441 of Fig 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. as applied to claim 1.
Schultz et al. disclose all the limitations of claim 3, except for the first reinforcing tube and the second reinforcing tube comprise at least one of aluminum, steel, and carbon reinforced polymers.
However. it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to select one of the claimed materials since selection of known materials for known purposes is within the skill of art.
Regarding claim 7, Schultz et al. disclose all the limitations of claim 7, except for a diameter of the first bolt shaft increases in a direction toward the first landing area and a diameter of the second bolt shaft increases in a direction toward the second landing area.
However, Schultz et al. discloses that the first and second reinforcing tubes (60), wherein first & second bolt shaft (48) extends through it, have an increased diameter at the first landing area, while less diameter in the opposite direction (see Fig 4).
Thus. it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a diameter of the first bolt shaft increases in a direction toward the first landing area and a diameter of the second bolt shaft increases in a direction toward the second landing area, so as to fit properly.    
Regarding claim 8, Schultz et al. disclose all the limitations of claim 8, including the first bolt boss extends between the first landing area and a first opposing surface of the housing,  and the second bolt boss extends between the second landing area and a second opposing surface of the housing, but, is silent about first bolt boss extends in a range from 20 millimeters (mm) to 30 mm, and the second bolt boss extends in a range from 20 mm to 30 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to obtain the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A 
s 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. as applied to claims 13 & 19.
Regarding claims 14 & 20, Wilcox et al. teach all the limitations of claims 14 & 20, except the reinforcement bracket comprises at least one of aluminum, steel, and carbon reinforced polymers.
However. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to select one of the claimed materials since selection of known materials for known purposes is within the skill of art.
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875